In a habeas corpus proceeding, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered July 29, 1975, as denied those branches of his petition which were for a declaration that (1) respondent’s policy of requiring inmates at the Nassau County Correctional Center to work without compensation is unconstitutional and (2) respondent’s policy of depriving inmates placed in "lock-in” cells of certain visitation and correspondence rights is unconstitutional. Appeal dismissed as moot, without costs or disbursements (see CPLR 7002, subd [a]; People ex rel. Gatti v Amico, 30 NY2d 955; People ex rel. Wilson v De Stafano, 47 AD2d 992). Martuscello, Acting P. J., Christ, Shapiro, Titone and Hawkins, JJ., concur.